Pee Ctjeiam.
The defendant appeals from judgments in favor of the plaintiffs recovered in the Camden District Court.
The plaintiffs were the defendant’s guests and were driving in his automobile to Baltimore, Maryland. The steering gear mechanism broke causing the injuries from which they complain. At the time of the accident plaintiff Henry Brenson was driving the car at defendant’s request. There is testimony in the case indicating that defendant had stated that before he requested Brenson to drive the car he knew that there was something wrong with the steering wheel, but thought nothing would happen until he had had time to have it fixed. There was also evidence that the forewheels shimmied and wobbled on the way to Baltimore while the defendant was driving.
The case comes before us to reverse because of the failure of the trial court to direct a verdict in favor of the defendant. *1321Unless we are willing to expunge from the record the proof of defendant’s knowledge of the defective steering wheel, we do not see how we can do so.
The judgment will therefore be affirmed, with costs.